ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Sauer Incorporated                           )      ASBCA No. 60366
                                             )
Under Contract No. N69450-09-D-1274          )

APPEARANCE FOR THE APPELLANT:                       Kevin J. Kelly, Esq.
                                                     General Counsel

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Barro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Stephanie Cates-Harman, Esq.
                                                     Assistant Director
                                                    Richard A. Gallivan, Esq.
                                                     Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE CLARKE

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$87,500.00. This amount is inclusive of interest. No further interest shall be paid.

      Dated: 22 February 2018



                                                  CRAIG S. CLARKE
                                                  Administr tive Judge
                                                  Armed Services Board
                                                  of Contract Appeals

                                                  I concur




                                                  Administrative Judge
                                                  Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60366, Appeal of Sauer
Incorporated, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                          2